Citation Nr: 1620236	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's daughter




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1970.  He died in May 2009.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previous remanded this claim in May 2014, however, having reviewed the evidence it is the Board's determination that further development is necessary.  

The Veteran's death certificate reflects that the immediate cause of his death was carcinoma of the larynx.  The appellant in addition to claiming the Veteran's service-connected anxiety disorder with depression lead to alcohol consumption that caused the carcinoma of the larynx has made a similar claim in regards to the Veteran's tobacco and marijuana use.

Statutes and regulations prohibit direct or secondary service connection for disabilities which are due to use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, where the disability is due to tobacco use that is related to a service-connected disease, secondary service connection is available. The primary condition cannot itself be due to tobacco usage.  VAOPGCPREC 6-2003.

While the opinion provided in response to the previous remand addressed the issue of whether service-connected anxiety disorder with depression lead to alcohol consumption that caused the carcinoma of the larynx this question has yet to be answered in regards to tobacco and marijuana.  Therefore, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Additionally, the Board notes that the death certificate reported that myocardial infarction was a "significant condition contributing to death but not resulting in the underlying cause," carcinoma of larynx.  Thus, the VA examiner should also address whether the Veteran's myocardial infraction was etiologically related to his active service or proximately due to or aggravated by either of his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's electronic claims file must be returned to the examiner who prepared the December 2014 opinion, so that an addendum opinion can be provided.  If unavailable, the electronic claims file must be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one must be scheduled. 

The examiner is requested to provide an opinion as to the likelihood of the following: 

(a)In regards to tobacco product use address:

(i) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's service-connected anxiety disorder with depression caused the Veteran's to use tobacco products after service?

(ii) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's use of tobacco products was a substantial factor in causing the Veteran's carcinoma of the larynx?

(iii) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's carcinoma of the larynx would not have occurred but for the use of tobacco products?

(b) In regards to marijuana, as the June 2004 VA examiner has already determined that the Veteran's excessive use of drugs and alcohol was secondary to his anxiety and depression, the present examiner need only address:
(i) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's use of marijuana was a substantial factor in causing the Veteran's carcinoma of the larynx?

(ii) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's carcinoma of the larynx would not have occurred but for the use of marijuana?

(c) In regards to myocardial infarction address:

(i) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's myocardial infarction is etiologically related to his active service? 
	
(ii) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's myocardial infarction was proximately due (caused by) to either the Veteran's service-connected anxiety disorder with depression or subtotal gastrectomy billroth I with vagotomy with no active ulcerations?  
(iii) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's myocardial infarction was aggravated beyond its normal progression by either the Veteran's service-connected anxiety disorder with depression or subtotal gastrectomy billroth I with vagotomy with no active ulcerations?  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2. After completing the above, and any other development deemed necessary, the appellant's claim should be readjudicated, based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




